Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                         No. 04-19-00741-CV

                                   IN RE Leticia R. BENAVIDES

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: November 20, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 22, 2019, relator filed a petition for writ of mandamus. After considering the

petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,

the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                     PER CURIAM




1
 This proceeding arises out of Cause No. 2011PB000081L2, styled In the Matter of the Guardianship of Carlos
Benavides, Jr., an Incapacitated Person, pending in the County Court at Law No. 1, Webb County, Texas, the
Honorable Hugo Martinez presiding.